An action to recover damages for injuries received while the plaintiff was driving the car of and accompanied by the defendant through the alleged negligence of defendant in seizing the steering wheel while the plaintiff was endeavoring to pass another car going in the same direction.
The issue was one of fact and whether the defendant unnecessarily seized the steering wheel and endeavored to direct the car in passing the other automobile or whether the plaintiff in trying to pass had been forced into a position of danger by the car in front, the driver of which had apparently purposely refused to turn out to give her room to pass, and the defendant had only seized the wheel when danger was imminent and the injuries to the plaintiff occurred while he was endeavoring to steer the car back into the road.
The jury heard the evidence and saw the witnesses and found in favor of the plaintiff. This court cannot, from the printed testimony, say that the verdict was clearly wrong. Motion overruled.